     Case 2:18-cv-00109-KJM-AC Document 43 Filed 03/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Andrea Seebach,                                       No. 2:18-cv-00109-KJM-AC
12                             Plaintiff,                  ORDER
13           v.
14
     BMW of North America, LLC,
15
                               Defendant.
16

17          Plaintiff Andrea Seebach’s ex parte application to set a hearing is denied. Contrary to her

18   claims in that application, costs were taxed under the procedure defined in this District’s Local

19   Rules. See E.D. Cal. L.R. 292; Bill of Costs, ECF No. 28; Objections, ECF No. 29; Response,

20   ECF No. 34. To the extent her ex parte application is intended as a request to reconsider the

21   court’s order at ECF No. 40, it is denied. See E.D. Cal. L.R. 230(j)(3); Am. Ironworks &

22   Erectors, Inc. v. N. Am. Const. Corp., 248 F.3d 892, 898–99 (9th Cir. 2001).

23          IT IS SO ORDERED.

24   DATED: March 15, 2021.
25
26




                                                     1
